NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Submitted March 31, 2010*
                                   Decided May 11,  2010

                                           Before

                            MICHAEL S. KANNE, Circuit Judge

                            ILANA DIAMOND ROVNER, Circuit Judge

                            DIANE P. WOOD, Circuit Judge

No. 08‐4165

UNITED STATES OF AMERICA,                       Appeal from the United States District
     Plaintiff‐Appellee,                        Court for the Eastern District of Wisconsin.

       v.                                       No. 04‐CR‐250

ADAM E. DAVIS,                                  William C. Griesbach, 
    Defendant‐Appellant.                        Judge.

                                         O R D E R

       Adam Davis represented himself in a jury trial at which he was charged with two
counts of making false statements to an FBI agent, see 18 U.S.C. § 1001, in relation to an
investigation of an investment‐fraud scheme. The jury returned a guilty verdict on both
counts, and the district court sentenced Davis to concurrent 60‐month terms of
imprisonment, followed by 3 years of supervised release. Davis then moved for a new trial,
see FED. R. CRIM. P. 33, and the district court denied his motion. 


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP. P.
34(a)(2)(C).
No. 08‐4165                                                                                Page 2


        Still representing himself, Davis raises three frivolous arguments on appeal. First, he
asserts that the district court lacked subject‐matter jurisdiction to convict him because the
criminal‐jurisdiction statute, 18 U.S.C. § 3231, was not lawfully enacted by the two houses of
Congress during the same legislative session. This argument is foreclosed by the enrolled‐
bill rule, which makes § 3231 “complete and unimpeachable.”  Marshall Field & Co. v. Clark,
143 U.S. 649, 672 (1892); United States v. Farmer, 583 F.3d 131, 151‐52 (2d Cir. 2009); see
United States v. Collins, 510 F.3d 697, 698 (7th Cir. 2007). 

        Next, Davis argues that his conviction is invalid because of the presiding judge’s bias
toward him as a pro se litigant. Davis asserts that this bias is evident from the numerous
adverse evidentiary findings he received; he also throws in an unsubstantiated accusation
that the judge bought his judgeship by making a substantial financial contribution to
George W. Bush’s first presidential campaign. But there is no evidence even remotely
suggesting bias on the judge’s part—either that he contributed any money to President
Bush’s 2000 presidential campaign or that he administered the trial in anything but an
evenhanded fashion. See 28 U.S.C. §§ 144, 455; Liteky v. United States, 510 U.S. 540, 555‐56
(1994); United States v. White, 582 F.3d 787, 807 (7th Cir. 2009); In re Golant, 239 F.3d 931, 938
(7th Cir. 2001). 

        Finally, Davis argues that the district court erred in concluding that he failed to show
that the prosecution concealed evidence at trial in violation of Brady v. Maryland, 373 U.S. 83
(1963). He reasserts that the prosecution failed to provide him with records from 29
different agencies, including unspecified classified documents and information regarding
unidentified informants. But Davis does not specify any particular evidence he should have
received, and this lack of detail dooms his Brady claim. See United States v. Warren, 454 F.3d
752, 759 (7th Cir. 2006).

                                                                                       AFFIRMED.